As filed with the Securities and Exchange Commission on June 11, 2015 Registration No.333-203635 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VISUALANT, INCORPORATED (Exact name of registrant as specified in charter) Nevada 90-0273142 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) (Primary Standard Industrial Classification Number) 500 Union Street, Suite 420, Seattle, Washington USA 98101 (Address of principal executive offices) (Zip Code) 206-903-1351 (Registrant's telephone number, including area code) N/A (Former name, address, and fiscal year, if changed since last report) Ronald P. Erickson, Chief Executive Officer Visualant, Incorporated 500 Union Street, Suite 420 Seattle, WA 98101 206-903-1351 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: James F. Biagi, Jr. Fifth Avenue Law Group, PLLC 701 5th Avenue, Suite 2800 Seattle, WA 98104-7023 Telephone: 206-587-5700 Steven M. Skolnick, Esq. Lowenstein Sandler LLP 1251 Avenue of the Americas New York, New York 10020 Telephone: 212-262-6700 i Approximate date of commencement of proposed sale to public: As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.o If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting Company x (Do not check if a smaller reporting Company) CALCULATION OF REGISTRATION FEE Proposed Maximum Title of Each Class of Aggregate Amount of Securities to Be Registered Offering Price (1) Registration Fee (2) Common Stock, par value, $.001 per share $ $ Warrants to purchase Common Stock (4) Pre-funded warrants (4) Common Stock underlying Warrants and Pre-Funded Warrants (3) $ Representative's Warrants to purchase Common Stock (4) Common Stock underlying Representative's Warrants (3) Total $ $ ii (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule457(o) under the Securities Act. Includes shares of common stock and warrants to purchase shares of common stock that may be sold pursuant to theexercise of a 45-day option the underwriters to cover over-allotments, if any. (2) Calculated pursuant to Rule457(o) based on an estimate of the proposed maximum aggregate offering price. (3) Pursuant to Rule416 under the Securities Act, the shares of common stock registered hereby also include an indeterminate number of additional shares of common stock as may from time to time become issuable by reason of stock splits, stock dividends, recapitalizations or other similar transactions. (4) No registration fee pursuant to Rule457(g) under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILEA FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION8(A), MAY DETERMINE. iii THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICTING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED JUNE 11, 2015 PRELIMINARY PROSPECTUS $10,000,000 of Shares and Warrants Visualant, Incorporated We are offering $10,000,000 of shares of our common stock, $0.001 par value per share, together with warrants to purchase one share of our common stock for each share of common stock sold in this offering. We are also offering to those purchasers which propose to purchase shares of common stock in this offering that would result in the purchaser, together with its affiliates and certain related parties, beneficially owning more than 9.99% of our outstanding common stock following the consummation of this offering, the opportunity to purchase, in lieu of the shares of our common stock that would result in ownership in excess of 9.99%, pre-funded warrants to purchase such excess shares of our common stock. The purchase price for each such pre-funded warrant would equal the per share public offering price for the common stock in this offering less the $0.01 per share exercise price of each such pre-funded warrant, and the exercise price of these pre-funded warrants would equal $0.01 per share. Purchasers of these pre-funded warrants would receive the warrants described above together with the pre-funded warrants as if such purchasers had purchased shares of our common stock in this offering. Our common stock is quoted on the OTCQB Marketplace, operated by OTC Markets Group, under the symbol "VSUL". We have applied for listing of our common stock and the warrants, not including the pre-funded warrants, to be sold in this offering on The NASDAQ Capital Market under the symbols "VSUL" and “VSULW”, respectively. No assurance can be given that our application will be approved. On June 9, 2015, the last reported sale price for our common stock on the OTCQB Marketplace was $0.06 per share.On May 6, 2015, our stockholders approved a reverse stock split of our common stock, in a ratio to be determined by our board of directors, of not less than 1-for-50 nor more than 1-for-150. On June 9, 2015, our Board of Directors determined that the ratio of the reverse split would be 1-for-150.All warrant, option, share and per share information in this prospectus gives retroactive effect for a 1-for-150 split with all numbers rounded up to the nearest whole share. INVESTING IN OUR SECURITIES INVOLVES A HIGH DEGREE OF RISK. SEE THE SECTION ENTITLED "RISK FACTORS" BEGINNING ON PAGE9 IN THIS PROSPECTUS. YOU SHOULD CAREFULLY CONSIDER THESE RISK FACTORS, AS WELL AS THE INFORMATION CONTAINED IN THIS PROSPECTUS, BEFORE YOU INVEST. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. iv Per Pre-Funded Per Share Per Warrant (1) Warrant Total Public offering price Underwriting discounts and commissions (2) Proceeds to us, before expenses (3) (1)One share of common stock is being sold together with a warrant, with each warrant being exercisable for the purchase of one share of common stock. (2)We have agreed to issue warrants to the underwriters and to reimburse the underwriters for certain expenses. See “Underwriting” on page 75 of this prospectus for a description of these arrangements. (3)Does not include any proceeds from the exercise of warrants, if any. We estimate the total expenses of this offering will be approximately $500,000. Certain of our existing principal stockholders and their affiliated entities have indicated an interest in purchasing shares of our common stock and pre-funded warrants and warrants to purchase shares of our common stock in this offering at the public offering price. However, because indications of interest are not binding agreements or commitments to purchase, the underwriters could determine to sell more, less or no shares, pre-funded warrants and warrants to any of these existing principal stockholders and any of these existing principal stockholders could determine to purchase more, less or no shares, pre-funded warrants and warrants in this offering. The underwriters expect to deliver our securities, against payment, on or about, 2015. We have granted the underwriters a 45-day option to purchase up to an additional $1,500,000 shares of common stock and/or additional warrants from us at the offering price for each security, less underwriting discounts and commissions, to cover over-allotments, if any. Sole Book Running Manager Maxim Group LLC Co-Manager The Benchmark Company, LLC The date of this prospectus is, 2015 v TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 9 Special Note Regarding Forward-Looking Statements 22 Use of Proceeds 23 Price Range of Our Common Stock 23 Dividend Policy 24 Capitalization 25 Dilution 26 Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Business and Properties 36 Management 55 Executive and Director Compensation 60 Transactions with Related Persons 63 Principal Stockholders 67 Description of Capital Stock 69 Description of Securities offered in this Offering 70 Legal Matters 79 Experts 79 Where You Can Find More Information 79 Index to Financial Statements F-1 You should rely only on the information contained in this prospectus and any applicable prospectus supplement. We have not authorized anyone to provide you with different or additional information. If anyone provides you with different or inconsistent information, you should not rely on it. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or any sale of securities described in this prospectus. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus or any prospectus supplement, as well as information we have previously filed with the Securities and Exchange Commission, is accurate as of the date on the front of those documents only. Our business, financial condition, results of operations and prospects may have changed since those dates. For investors outside the United States: neither we nor the underwriters have done anything that would permit this offering or possession or distribution of this prospectus or any free writing prospectus we may provide to you in connection with this offering in any jurisdiction where action for that purpose is required, other than in the United States. You are required to inform yourselves about and to observe any restrictions relating to this offering and the distribution of this prospectus and any such free writing prospectus outside of the United States. vi Unless otherwise indicated, information contained in this prospectus concerning our industry and the markets in which we operate, including our general expectations and market position, market opportunity and market share, is based on information from our own management estimates and research, as well as from industry and general publications and research, surveys and studies conducted by third parties. Management estimates are derived from publicly available information, our knowledge of our industry and assumptions based on such information and knowledge, which we believe to be reasonable. Our management estimates have not been verified by any independent source, and we have not independently verified any third-party information. In addition, assumptions and estimates of our and our industry's future performance are necessarily subject to a high degree of uncertainty and risk due to a variety of factors, including those described in "Risk Factors". These and other factors could cause our future performance to differ materially from our assumptions and estimates. See "Special Note Regarding Forward-Looking Statements". Our trademarks Visualant™ and ChromaID™ are used throughout this prospectus. This prospectus also includes trademarks, trade names and service marks that are the property of other organizations. Solely for convenience, trademarks and trade names referred to in this prospectus appear without the ® and ™ symbols, but those references are not intended to indicate, in any way, that we will not assert, to the fullest extent under applicable law, our rights or that the applicable owner will not assert its rights, to these trademarks and trade names. vii PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. This summary does not contain all of the information you should consider before investing in our common stock. You should read this entire prospectus carefully, especially the "Risk Factors" section of this prospectus and our financial statements and the related notes appearing at the end of this prospectus, before making an investment decision. As used in this prospectus, unless the context otherwise requires, references to "we," "us," "our," "our company" and "Visualant" refer to Visualant,Incorporated and our wholly owned subsidiary TransTech Systems, Inc., unless the context otherwise requires. On May 6, 2015, our stockholders approved a reverse split of our common stock, in a ratio to be determined by our Board of Directors, of not less than 1-for-50 nor more than 1-for-150. On June 9, 2015, our Board of Directors determined that the ratio of the reverse split would be 1-for-150.All warrant, option, share and per share information in this prospectus gives retroactive effect for a 1-for-150 split with all numbers rounded up to the nearest whole share. Overview Our Company We are focused primarily on the development of a proprietary technology which is capable of uniquely identifying and authenticating almost any substance using light to create, record and detect the unique digital “signature” of the substance.We call this our “ChromaID™” technology. Our ChromaID™ Technology We have developed a proprietary technology to uniquely identify and authenticate almost any substance. This patented technology utilizes light at the photon (elementary particle of light) level through a series of emitters and detectors to generate a unique signature or “fingerprint” from a scan of almost any solid, liquid or gaseous material.This signature of reflected or transmitted light is digitized, creating a unique ChromaID signature.Each ChromaID signature is comprised of hundreds or thousands of specific data points. The ChromaID technology looks beyond visible light frequencies to areas of near infra-red and ultraviolet light that are outside the humanly visible light spectrum. The data obtained allows us to create a very specific and unique ChromaID signature of the substance for a myriad of authentication and verification applications. Traditional light-based identification technology, called spectrophotometry, has relied upon a complex system of prisms, mirrors and visible light.Spectrophotometers typically have a higher cost and utilize a form factor more suited to a laboratory setting and require trained laboratory personnel to interpret the information. The ChromaID technology uses lower cost LEDs and photodiodes and specific frequencies of light resulting in a more accurate, portable and easy-to-use solution for a wide variety of applications.The ChromaID technology not only has significant cost advantages as compared to spectrophotometry, it is also completely flexible in size, shape and configuration.The ChromaID scan head can range in size from endoscopic to a scale that could be the size of a large ceiling-mounted florescent light fixture. In normal operation, a ChromaID master or reference scan is generated and stored in a database. The Visualant scan head can then scan similar materials to identify, authenticate or diagnose them by comparing the new ChromaID digital signature scan to that of the original or reference ChromaID signature or scan result. ChromaID was invented by leading scientists from the University of Washington under contract with Visualant.We have pursued an aggressive intellectual property strategy and have been granted eight patents.We also have 22 patents pending.We possess all right, title and interest to the issued patents.Ten of the pending patents are licensed exclusively to us in perpetuity by our strategic partner, Intellectual Ventures, through its subsidiary Invention Development Management Company, or IDMC. 1 In 2010, we acquired TransTech Systems, Inc. as an adjunct to our business.TransTech is a distributor of products for employee and personnel identification.TransTech currently provides substantially all of our revenues.We intend, however, to use the majority of the proceeds of this offering to further develop and market our ChromaID technology. The following summarizes our plans for our proprietary ChromaID technology. Based on our anticipated expenditures on this technology, the expected efforts of our management and our relationship with Intellectual Ventures and its subsidiary, IDMC, and our other strategic partner, Sumitomo Precision Products, weexpect our ChromaID technology to provide an increasing portion of our revenues in future years from product sales, licenses, royalties and other revenue streams. IDMC Relationship In November 2013, we entered into a strategic relationship with IDMC, a subsidiary of Intellectual Ventures, a private intellectual property fund with over $5 billion under management.Intellectual Ventures owns over 40,000 IP assets and has broad global relationships for the invention of technology, the filing of patents and the licensing of intellectual property.IDMC has worked to expand the reach and the potential application of the ChromaID technology and has filed ten patents base on the ChromaID technology, which it has licensed to us. In connection with IDMC’s work to expand our intellectual property portfolio, we agreed to curtail outbound marketing activities of our technology through the third fiscal quarter of 2014. Initial testing in our laboratories and the work of the IDMC team has shown that the ChromaID technology has a number of broad and useful applications, some of which include: · Milk identification for quality, protein and fat content and impurities · Identification of liquids for counterfeits or contaminants · Detecting adulterants in food and food products compromising its quality · Color grading of diamonds · Identifying real cosmetics versus counterfeit cosmetics · Identifying counterfeit medications versus real medications · Identifying regular flour versus gluten-free flour · Authenticating secure identification cards Products Our first delivered product, the ChromaID Lab Kit, scans and identifies solid surfaces. In the fourth fiscal quarter of 2014, we began marketing this product to customers who are considering licensing the technology. Target markets include commercial paint manufacturers, pharmaceutical equipment manufacturers, process control companies, currency paper and ink manufacturers, security card businesses, cosmetic companies, scanner manufactures and food processing companies. Our second product, the ChromaID Liquid Lab Kit, scans and identifies liquids.This product is currently in prototype form.Similar to our first product, it will be marketed to customers who are considering licensing the technology. Rather than use an LED emitter to reflect light off of a surface that is captured by a photodiode to generate a ChromaID signature, the liquid analysis product uses a “transmissive” process by shining a light through the liquid, with the LEDs positioned on one side of the liquid sample and the photo detectors on the opposite side. This device is in a functional state in our laboratory and we anticipate having a Liquid ChromaID Lab Kit available for customers by our fourth fiscal quarter ending September 30, 2015.Target markets include water companies, petrochemical companies, pharmaceutical companies, and numerous consumer applications. The ChromaID Lab Kits allows potential licensors of the ChromaID technology to work with our technology and develop solutions for their particular application. 2 Our Commercialization Plans for the ChromaID Technology We shipped our first ChromaID product, the ChromaID Lab Kits, to our strategic partner IDMC during the last calendar quarter of 2013 and first calendar quarter of 2014, after we completed final assembly and testing. As part of our agreement with IDMC, we curtailed our ChromaID marketing efforts through the fourth calendar quarter of 2014 while IDMC worked to expand our intellectual property portfolio.Thereafter we have begun to actively market the ChromaID Lab Kits to interested and qualified customers.To date, we have achieved limited revenue from the sale of our ChromaID Lab Kits. The Lab Kit includes the following: ChromaID Scanner. A small device made with electronic and optical components and firmware, which pulses light onto a flat material and records and digitizes the light that is reflected back from that material.The current device is about the size of a typical flashlight (5.5” long and 1.25” diameter).However, the technology can be incorporated into almost size, shape or configuration. ChromaID Lab Software. A software application that runs on a Windows PC. The software allows for configuration of the scanner, controls the behavior of the ChromaID Scanner, displays a graph of the captured ChromaID signature profile, stores the ChromaID signature in a database and uses algorithms to compare the accuracy of the match of the unknown scan to the known ChromaID signature profile. Software Development Toolkit. A collection of software applications, API (an abbreviation of application program interface – a set of routines, protocols, and tools for building software applications) definitions and file descriptions that allow a customer to extract the raw data from the ChromaID signatures and run their own software routines against that raw data. The ChromaID Lab Kit allows customers to experiment with and evaluate the ChromaID technology and determine if it is appropriate for their specific applications. The primary electronic and optical parts of the ChromaID scanner, called the “scan head,” could be supplied to customers to integrate into their own products.A set of ChromaID Developer Tools is also available. These allow customers to develop their own products based on the ChromaID technology. Based on the commercialization plans outlined above, our business model anticipates deriving revenue from several sources: · Sales of the ChromaID Lab Kit and ChromaID Liquid Lab Kit · Non Recurring Engineering (NRE) fees to assist customers with ChromaID scanner integration into their products · Licensing of the ChromaID technology · Royalties per unit generated from the sales of scan heads · Per click transaction revenue from accessing the unique ChromaID signatures · Developing custom product applications for customers · ChromaID database administration and management services Our Acceleration of Business Development in the United States and Around the World We are coordinating our business development, sales and marketing efforts with those of our strategic partners IDMC and Sumitomo Precision Products, to leverage market data and information in order to focus on specific target vertical markets which have the greatest potential for early adoption.The ChromaID Lab Kit provides a means for us to demonstrate the technology to customers in these markets. It also allows customers to experiment with developing unique applications for their particular use case. Our Business Development team is pursuing license opportunities with customers in our target markets. There are no requirements for FDA or other government approvals for the current applications of our ChromaID technology. Over time, as we explore the applications of our ChromaID technology for medical diagnostics and other applications, we expect there will be requirements for FDA and other government approvals before applications using the technology in medical and other regulated fields can enter the marketplace. 3 Research and Development Our research and development efforts are primarily focused on improving the core foundational ChromaID technology and developing new and unique applications for the technology.As part of this effort, we typically conduct testing to ensure that ChromaID application methods are compatible with the customer’s requirements, and that they can be implemented in a cost effective manner. We are also actively involved in identifying new application methods.Our team has considerable experience working with the application of light-based technologies and their application to various industries. Our research and development efforts are supported internally, through our relationship with IDMC and through contractors led by Dr. Tom Furness of the University of Washington and his team at RATLab LLC. TransTech Systems, Inc. Our wholly owned subsidiary, TransTech Systems, Inc. (“TransTech”), is a distributor of products, including systems solutions, components and consumables, for employee and personnel identification in government and the private sector, document authentication, access control, and radio frequency identification.TransTech provides these products and services, along with marketing and business development assistance to value-added resellers and system integrators throughout North America. We expect our ownership of TransTech to accelerate our market entry and penetration through well-operated and positioned dealers of security and authentication systems, thus creating a natural distribution channel for products featuring our proprietary ChromaID technology.TransTech currently provides substantially all of our revenues.Its management team functions independently from Visualant’s and its operations require a minimal commitment of our management time and other resources. Agreements with Sumitomo Precision Products Co., Ltd. In May 2012, we entered into a Joint Research and Product Development Agreement (the “Joint Development Agreement”) with Sumitomo Precision Products Co., Ltd., a publicly-traded Japanese corporation, for the commercialization of our ChromaID technology.In March 2013, we entered into an amendment to this agreement, which extended the Joint Development Agreement from March 31, 2013 to December 31, 2013.The extension provided for continuing work between Sumitomo and Visualant focused on advancing the ChromaID technology and market research aimed at identifying the most significant markets for the ChromaID technology. This agreement expired December 31, 2013. This collaborative work supported the development of the ChromaID Lab Kit. The current version of the technology was introduced to the marketplace as a part of our ChromaID Lab Kit during the fourth quarter of 2013. We also entered into a License Agreement with Sumitomo in May 2012 which provides for an exclusive license for the then-extant ChromaID technology. The territories covered by this license include Japan, China, Taiwan, Korea and the entirety of Southeast Asia (Burma, Indonesia, Thailand, Cambodia, Laos, Vietnam, Singapore and the Philippines). On May 21, 2015, we entered into an amendment to the License Agreement, which, effective as of June 18, 2014, eliminates the Sumitomo exclusivity and provides that if we sell products in certain territories – Japan, China, Taiwan, Korea and the entirety of Southeast Asia (Burma, Indonesia, Thailand, Cambodia, Laos, Vietnam, Singapore and the Philippines) – we will pay Sumitomo a royalty rate of 2% of net sales (excluding non-recurring engineering revenues) over the remaining term of the five-year License Agreement (through May 2017). 4 Risks That We Face Our business is subject to a number of risks of which you should be aware before making an investment decision. We are exposed to various risks related to our business and financial position (specifically our need for additional financing), this offering, our common stock and our proposed reverse stock split.These risks are discussed more fully in the "Risk Factors" section of this prospectus beginning on page9. Corporate Information We were incorporated under the laws of the State of Nevada on October 8, 1998. Our executive offices are located at 500 Union Street, Suite 420, Seattle, WA 98101. Our telephone number is (206) 903-1351 and our principal website address is located at www.visualant.net.The information contained on, or that can be accessed through, our website is not incorporated into and is not a part of this prospectus. You should not rely on our website or any such information in making your decision whether to purchase our common stock. 5 SUMMARY OF THE OFFERING Securities offered: $10,000,000 shares of our common stock at a price of $6.75 per share together with warrants to purchase one share of our common stock for each share of common stock at an expected exercise price of $7.425 per share, which equals 110% of the offering price of the securities offered in this offering. The warrants will be immediately exercisable and will expire five years after the issuance date. Pre-Funded Warrants: If the issuance of shares of our common stock to a purchaser in this offering would result in such purchaser, together with its affiliates and certain related parties, beneficially owning more than 9.99% of our outstanding common stock following the consummation of this offering, then such purchaser may purchase, in lieu of the shares of our common stock that would result in such excess ownership, a pre-funded warrant to purchase shares of our common stock for a purchase price per share of common stock subject to such warrant equal to the per share public offering price for the common stock in this offering less the $0.01 per share exercise price of such warrant. Each pre-funded warrant will have an exercise price of $0.01 per share, will be exercisable upon issuance and will expire seven years from the date of issuance. Purchasers of these pre-funded warrants would receive the warrants described above as if such purchasers were buying shares of our common stock in this offering. This prospectus also relates to the offering of the shares of common stock issuable upon exercise of these pre-funded warrants.The pre-funded warrants will be immediately exercisable and will expire seven years after the issuance date. Common stock outstanding before the offering (1): 1,132,019 shares Common stock to be outstanding after this offering (2): 2,613,500 shares Over-allotment option The Underwriting Agreement provides that we will grant to the underwriters an option, exercisable within 45 days after the closing of this offering, to acquire up to an additional 15% of the total number of common stock and/or warrants to be offered by us pursuant to this offering, solely for the purpose of covering over-allotments. Representative’s Warrants: The Underwriting Agreement provides that we will issue to the representative share purchase warrants covering a number of shares of common stock equal to 8% of the total number of shares being sold in the offering, including the over-allotments, if any. Use of proceeds We expect to receive net proceeds from this offering of approximately $8.7million after deducting the underwriting discounts and commissions and estimated offering expenses. We intend to use the net proceeds from this offering for general corporate purposes, including development of our ChromaID™ technology, investment in the TransTech business, repayment of approximately $964,000 of certain loans and advances to Ronald P. Erickson, our Chief Executive Officer and President (or entities with which he is affiliated) and repayment of a $200,000 business loan from a commercial bank, which is guaranteed by an entity affiliated with Mr. Erickson, as described in “Transactions with Related Parties” and "Use of Proceeds". Risk Factors You should read the "Risk Factors" section starting on page9 of this prospectus for a discussion of factors to consider carefully before deciding to invest in shares of our common stock. 6 OTCQB Symbol VSUL Listing and Proposed Symbol: We have applied for listing of our common stock and warrants, not including the pre-funded warrants, offered hereby on the NASDAQ Capital Market under the symbols "VSUL” and “VSULW,” respectively. Reverse Split (3): On May 6, 2015, our stockholders approved a reverse split of our common stock, in a ratio to be determined by our Board of Directors, of not less than 1-for-50 nor more than 1-for-150. On June 9, 2015, our Board of Directors determined that the ratio of the reverse split would be 1-for-150.All warrant, option, share and per share information in this prospectus gives retroactive effect for a 1-for-150 split with all numbers rounded up to the nearest whole share. The number of shares of our common stock outstanding before this offering is based on1,132,019 shares of our common stock outstanding as ofJune 9, 2015, and excludes: • 58,745shares of our common stock issuable upon the exercise of stock options outstanding as ofJune 9, 2015 at a weighted-average exercise price of $18.51per share; • 11,667shares of our common stock issuable upon the conversion of Series A Convertible Preferred Stock as ofJune 9, 2015; • 899,750shares of our common stock issuable upon the exercise of warrants outstanding as ofJune 9, 2015 at a weighted-average exercise price of $26.86per share; • Up to 34,871 shares of our common stock issuable upon the exercise of placement agent warrants exercisable at $22.50 per share.These placement agent warrants will be issued only upon the exercise of the Series A Warrants, and are issuable ratably based upon the number of Warrants exercised; • 19,858additional shares of our common stock available for future issuance as ofJune 9, 2015 under our 2011 Stock Incentive Plan; Unless otherwise stated, all information contained in this prospectus reflects an assumed public offering price of $6.75 per share. The total number of shares of our common stock outstanding after this offering is based on 1,132,019 shares outstanding as of June 10, 2015, and assumes: • No exercise by the underwriters of their option to purchase additional shares of our common stock to cover over-allotments, if any; • No exercise of the outstanding options or warrants described above; • No exercise of the warrants offered hereby; and • No exercise of the underwriters’ warrants. Except as otherwise indicated herein, all information in this prospectus assumes the underwriter does not sell any common stock or warrants contained in the over-allotment option and the warrants offered hereby are not exercised. 7 Summary Financial Information The following tables set forth a summary of our historical financial data as of, and for the period ended on, the dates indicated. We have derived the statements of operations data for the years ended September 30, 2014 and 2013 from our audited financial statements included in this prospectus. We have derived the statements of operations data for the six months ended March 31, 2015 and balance sheet data as of March 31, 2015 from our unaudited financial statements appearing elsewhere in this prospectus. The unaudited financial statements have been prepared on a basis consistent with our audited financial statements included in this prospectus and, in the opinion of management, reflect all adjustments, consisting only of normal recurring adjustments, necessary to fairly state our financial position as of March 31, 2015 and results of operations for the six months ended March 31, 2015. Historical results for any prior period are not necessarily indicative of results to be expected in any future period. You should read the following summary financial data together with our financial statements and the related notes appearing at the end of this prospectus and the "Capitalization” and "Management's Discussion and Analysis of Financial Condition and Results of Operations" sections in this prospectus. Statements of Operations Data: (in thousands, except for share and per share data) Six Months Ended Years Ended September 30, March 31, 2015 (Unaudited) (Audited) (Audited) (Audited) (Audited) (Audited) STATEMENT OF OPERATIONS DATA: Net revenue $ Cost of goods sold Gross profit Research and development expenses 91 General and administrative expenses Operating (loss) Other expense ) Net profit (loss) ) ) $ ) $ ) $ ) $ ) Income taxes current benefit (3
